                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 13, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JOSE FERNANDO CARDENAS-LIRA,              §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-144
                                          §
CHARLES A. BANKER III, et al,             §
                                          §
        Defendants.                       §

                                      ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case and to impose sanctions, Dkt. No. 12;
Plaintiff Jose Fernando Cardenas-Lira’s (“Cardenas-Lira”) response to the M&R,
Dkt. No. 14; and Cardenas-Lira’s Supplemental Objections, Dkt No. 17.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 12, and DISMISSES WITH PREJUDICE Plaintiff’s
civil rights action as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
1915A(b)(1) until such time as Plaintiff satisfies the conditions set forth in Heck.
This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g). The Court
therefore DIRECTS the Clerk of the Court to forward a copy of this Order to the
Manager of the Three Strikes List for the Southern District of Texas at
Three_Strikes@txs.uscourts.gov. The Court SANCTIONS Plaintiff $100.00 for
filing this frivolous civil rights action and bars Cardenas-Lira from filing any civil
actions in this Court without first satisfying the monetary sanction imposed and
obtaining the permission of a district court or magistrate judge to proceed.
      SIGNED this 13th day of May 2019.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge



1/1
